DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendment filled on 08/26/2021, with respect to the claims 1, 15, 16 and 29 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1, 15, 16 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 15, 16 and 29, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “determine a default communication configuration comprising quasi-colocation information for a first carrier, send the default communication configuration to a user equipment via the interface, send a scheduling indication for the first carrier to the user equipment via a second carrier, determine that no control resource set is defined for the first carrier, determine another communication configuration based on the default communication configuration as a result of the determination that no control resource set is defined for the first carrier, and communicate information via the first carrier according to the scheduling indication, 
	The first closest prior art, Kim et al. (US Patent No.: 9,614,653 B2) discloses various methods for performing quasi co-location (QCL) and apparatuses supporting the same. As an embodiment of the present invention, a method for performing quasi co-location (QCL) for a new carrier type (NCT) by a terminal in a wireless access system may include the steps of: receiving a higher layer signal including a QCL reference CRS information parameter indicating CRS information of a reference carrier; receiving a physical downlink control channel (PDCCH) signal including a PDSCH remapping and quasi co-location indicator (PQI) field; receiving a CSI-RS of a QCLed NCT and a CRS of a reference carrier on the basis of a PQI field and a QCL reference CRS information parameter; and performing frequency tracking of the NCT and the reference carrier on the basis of the CSI-RS of the NCT and the CRS of the reference carrier.
	The second closest prior art, Davydov et al. (US Pub. No.: 2015/0341882 A1) discloses provides devices, systems and methods for Cross-Carrier Quasi Co-Location Signaling in an NCT Wireless Network. A UE device may include a receiver circuit to receive a QCL signaling message from a primary cell, the QCL signaling message for a configured secondary cell to identify a primary or one or more secondary cells that are Quasi Co-located with the secondary cell for which the message is provided. The UE device may also include a QCL signal decoding module to decode the QCL signaling message and to determine QCL synchronization parameters. The UE device may further include a synchronization 
	The third closest prior art, Wu et al. (US Pub. No.: 2017/0289971 A1) discloses the distributed PDCCH in a sub-frame includes one or more control resource sets to delivering down link control information. A control resource set is a set of resource element groups (REGs). The bandwidth of the control resource set is smaller than or equal to the carrier bandwidth. The control resource set may or may not be frequency contiguous. The control resource set can span one or more symbol durations.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-13 and 15-30 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465